     Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 1 of 29 PageID #: 282



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


RICHARD LUPARDUS,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00529

ELK ENERGY SERVICES, LLC,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending is the plaintiff’s motion for conditional

certification of the above-styled action as a collective action

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., filed February 4, 2020.


                                I.    Background


              The defendant, Elk Energy Services, LLC (“Elk

Energy”), provides pipeline inspection services, environmental

compliance management, and project staffing, among other

services, in the construction and inspection industry.               ECF No.

1 (“Compl.”) ¶¶ 14-15.        Elk Energy employs a variety of

inspectors, such as utility inspectors, trenching inspectors,

coating inspectors, welding inspectors, environmental

inspectors, and testing inspectors.           Id. ¶ 24.    Inspectors are
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 2 of 29 PageID #: 283



not guaranteed a set number of days to work each week or a set

weekly payment.    See id. ¶¶ 31-32.      The inspectors commonly work

more than 12 hours each day for five to six days each week,

totaling over 40 hours each week.        See id. ¶¶ 26-27.     Elk Energy

does not pay inspectors a salary but instead pays inspectors a

flat day rate regardless of the number of hours worked.            See id.

¶¶ 28, 33.    Elk Energy allegedly does not pay its inspectors

overtime.    See id. ¶ 28.


             The plaintiff alleges that all inspectors have the

same basic job duties.     Id. ¶ 25.     Inspectors do not supervise

other employees, do not have the authority to hire or fire other

employees, and do not manage “a customarily recognized

department” of Elk Energy.      See id. ¶¶ 39-40.      Inspectors are

not “office” employees and their work does not relate to the

management of the company’s operations.         See id. ¶ 41.     The

primary duty of an inspector does not require independent

judgment or discretion.      See id. ¶ 43.    Instead, inspectors

perform extensive physical labor as “field” employees in

accordance with detailed step-by-step procedures promulgated by

Elk Energy or Elk Energy’s customers.        See id. ¶¶ 41-43.


             The plaintiff, Richard Lupardus, worked for Elk Energy

as a pipeline inspector from approximately 2010 until

approximately August 2018.      Id. ¶ 16.    The plaintiff was



                                     2
    Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 3 of 29 PageID #: 284



responsible for performing visual and non-destructive testing on

pipelines, pipeline coating, and facilities owned and operated

by Elk Energy customers.        Id. ¶ 19.    Elk Energy classified the

plaintiff as an “employee” and, like other inspectors, paid him

on a day rate basis, not on a salary basis, but did not pay him

overtime when he worked in excess of 40 hours in a given week.

See id. ¶¶ 18-23, 33-36.


             The plaintiff alleges that Elk Energy misclassified

him and other inspectors as exempt from overtime pay. 1            See id.

¶¶ 20, 22, 46.      As a result of this misclassification, the

plaintiff alleges that he and other inspectors were denied

overtime pay.      See id. ¶ 47.     The plaintiff further alleges that

inspectors complained to Elk Energy about the lack of overtime

pay and that Elk Energy either knew or showed reckless disregard

for whether the plaintiff and other inspectors were entitled to

overtime pay.      See id. ¶¶ 48-49.


             The plaintiff filed this suit on July 18, 2019,

alleging a violation of the FLSA, 29 U.S.C. § 207, for failure

to pay the plaintiff overtime pay of time-and-a-half for all




1 The plaintiff alleges that none of the exemptions in the FLSA
regulating the duty of employers to pay overtime apply to the
plaintiff, the other inspectors, or Elk Energy. See Compl.
¶ 52; see also id. ¶ 38 (citing 29 C.F.R. §§ 541.100, 541.200,
541.300); id. ¶ 44 (citing 29 C.F.R. § 541.203(g)).


                                       3
     Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 4 of 29 PageID #: 285



hours worked in excess of 40 hours per workweek.             See id. ¶¶ 50-

52.     The plaintiff brings suit “[o]n behalf of himself and all

other similarly situated employees” as a collective action under

the FLSA, 29 U.S.C. § 216(b).          See id. ¶¶ 1-2.     The plaintiff

filed a motion for conditional certification on February 4, 2020

to grant conditional certification of the collective action

under the FLSA.       See ECF No. 17.       The plaintiff defines the

class of employees to be conditionally certified as: “All

inspectors employed by Defendant Elk Energy Services, LCC in the

last three years.”        Id. at 1.    The motion is fully briefed.


                                II.   Discussion


A.      Conditional Certification of the Collective Action


              The FLSA requires that employers pay overtime for each

hour that employees work in excess of forty (40) hours per week,

but the statute exempts “any employee employed in a bona fide

executive, administrative, or professional capacity” (i.e., an

“exempt” employee).        See 29 U.S.C. § 213(a)(1).       The FLSA

permits private plaintiffs to bring collective action suits on

behalf of themselves and all other employees who are “similarly

situated” for violations of the statute.            Id. § 216(b); see also

Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 169–170

(1989).     “No employee shall be a party plaintiff to any such



                                        4
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 5 of 29 PageID #: 286



action unless he gives his consent in writing to become such a

party and such consent is filed in the court.”          29 U.S.C.

§ 216(b).    The Supreme Court has authorized courts to facilitate

notice to potential plaintiffs in such collective actions,

emphasizing the importance of “employees receiving accurate and

timely notice concerning the pendency of the collective action”

and observing that “[c]ourt authorization of notice serves the

legitimate goal of avoiding a multiplicity of duplicative

suits.”    Hoffman-La Roche, 493 U.S. at 170-72.


             Many courts have chosen to adopt a two-stage approach

to managing collective actions under the FLSA, a practice that

originates in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J.

1987).    The first stage involves conditional certification to

give notice to potential class members early in the litigation,

before much of the discovery.       At this stage, the court requires

only that the plaintiffs “make a ‘modest factual showing

sufficient to demonstrate that they and potential plaintiffs

together were victims of a common policy or plan that violated

the law.’”    Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 6

(D.D.C. 2010) (quoting Castillo v. P&R Enters., Inc., 517 F.

Supp. 2d 440, 445 (D.D.C. 2007)); see also McLaurin v. Prestage

Foods, Inc., 271 F.R.D. 465, 469 (E.D.N.C. 2010) (requiring only

“substantial allegations that the putative class members were




                                     5
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 6 of 29 PageID #: 287



together the victims of a single decision, policy, or plan”).

That showing “is ordinarily based mostly on the parties'

pleadings and affidavits.”      Chase v. AIMCO Properties, L.P., 374

F. Supp. 2d 196, 200 (D.D.C. 2005)).        The claims of the named

plaintiff need not be identical to those of potential opt-in

plaintiffs; the claims only need to be similar.          Grayson v. K

Mart Corp., 79 F.3d 1086, 1096 (11th Cir. 1996).


           The second stage is usually triggered by a

decertification motion by the defendant, after much of the

discovery has taken place, in an attempt to show that “the

plaintiffs are not, in fact, similarly situated.”           Encinas, 265

F.R.D. at 6.


           Although the Court of Appeals for the Fourth Circuit

has not settled on a particular test for conditional

certification, courts nationwide generally consider the burden

on the named plaintiffs at the first stage to be relatively

lenient.   See, e.g., Hipp v. Liberty Nat’l Life Ins. Co., 252

F.3d 1208, 1219 (11th Cir. 2001), cert. denied 519 U.S. 982

(quoting Grayson, 79 F.3d at 1097) (characterizing the

plaintiff’s burden at the notice stage as “not heavy” and

requiring it to be met by “making substantial allegations of

class-wide discrimination”); Zavala v. Wal Mart Stores Inc., 691

F.3d 527, 536 (3d Cir. 2012) (internal quotations omitted)



                                     6
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 7 of 29 PageID #: 288



(affirming the use of the two-step approach and noting that the

first-stage “conditional certification” is “not really a

certification” but “actually the district court’s exercise of

[its] discretionary power . . . to facilitate the sending of

notice to potential class members”); Mooney v. Aramco Servs.

Co., 54 F.3d 1207, 1214 (5th Cir. 1995), overruled on other

grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003)

(“Because the court has minimal evidence, this determination [at

the notice stage] is made using a fairly lenient standard, and

typically results in ‘conditional certification’ of a

representative class.”).


           Some courts in this circuit have noted that:

           A court's discretion to facilitate notice is not
           unfettered. Indeed, courts should not exercise their
           discretion to facilitate notice unless ‘[t]he facts
           and the circumstances of the case illustrate’ that a
           class of ‘similarly situated’ aggrieved employees
           exists.

Purdham v. Fairfax Cty. Pub. Sch., 629 F. Supp. 2d 544, 547-48

(E.D. Va. 2009) (quoting Hoffman-La Roche, 493 U.S. at 170).

“The relevant inquiry . . . is not whether the court has

discretion to facilitate notice, but whether this is an

appropriate case in which to exercise that discretion.”            Camper

v. Home Quality Mgmt., Inc., 200 F.R.D. 516, 519 (D. Md. 2000).

“[A] court may determine that conditional certification is

inappropriate where multiple claims cannot be adjudicated



                                     7
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 8 of 29 PageID #: 289



efficiently because they would require ‘substantial

individualized determinations for each class member.’”            Syrja v.

Westat, Inc., 756 F. Supp. 2d 682, 686 (D. Md. 2010) (citing

Purdham, 629 F. Supp. 2d at 549).


           The plaintiff in this action seeks conditional

certification of a class of employees defined as: “All

inspectors employed by Defendant Elk Energy Services, LLC in the

last three years.”     ECF No. 17 at 1.     The plaintiff alleges that

Elk Energy pays all of its inspectors under a single pay system

that universally affects all inspectors and fails to compensate

them for the amount of overtime required by the FLSA.           See id.;

ECF No. 18 at 8-10.     Under this pay system, the plaintiff

alleges that he and the other inspectors were not paid a

guaranteed salary but were instead paid based on the number of

days worked.   See ECF No. 18 at 10-11.       The plaintiff argues

that Elk Energy misclassified the group of inspectors as exempt

employees “in one fell swoop,” and that, consequently, the legal

question concerning Elk Energy’s liability can be resolved on a

class-wide basis.    Id. at 10, 18.


           Elk Energy presents three main arguments for denying

the motion for conditional certification.




                                     8
  Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 9 of 29 PageID #: 290



           (1)   Whether the Plaintiff is Similarly Situated


           First, Elk Energy asserts that the plaintiff has

failed to provide any evidence that he is “similarly situated”

to the putative class.     See ECF No. 19 at 1.       In particular, Elk

Energy alleges that the plaintiff has failed to procure any

consent, affidavit, or declaration from any other employee to

demonstrate that such employee is similarly situated to himself.

See id. at 5.    Elk Energy contends that the plaintiff merely

provides conclusory allegations to support his claim that other

employees are similarly situated.        Id. at 5-6.


           Upon review of the plaintiff’s complaint and Elk

Energy’s own answers to the plaintiff’s interrogatories, the

court finds that the plaintiff has made a sufficient showing

that he, and other non-exempt employees working for Elk Energy

as inspectors, were similarly situated as victims of a common

policy or plan not to pay them overtime in accordance with the

FLSA for all or part of the time in which these employees worked

for Elk Energy within the last three years.         See Romero v.

Mountaire Farms, Inc., 796 F. Supp. 2d 700, 705 (E.D.N.C. 2011)

(“[T]he standard for conditional certification is fairly lenient

and requires ‘nothing more than substantial allegations that the

putative class members were together the victims of a single




                                     9
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 10 of 29 PageID #: 291



decision, policy, or plan.’”) (quoting Thiessen v. Gen. Elec.

Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001)).


            In its answers to the plaintiff’s interrogatories, Elk

Energy states that “[i]nspectors were paid a flat sum for an

entire day, regardless the actual number of hours worked,” and

received overtime for hours in excess of ten hours a day.            See

ECF No. 17-3 at 15.    In 2016, Elk Energy alleges that it changed

its compensation system for “inspectors” to pay each inspector

“a flat sum for a day’s work, regardless the number of hours

worked in that day,” and paid overtime based on hours in excess

of forty hours in a workweek.      See id. at 15-16.      While Elk

Energy alleges that this change in the compensation system began

in late 2016 and carried over into 2017, it does not specify

whether the compensation system continued after 2017.           See id.


            Elk Energy classified the plaintiff as an “employee,”

as defined under the FLSA, and paid him a day rate like other

inspectors, even when he was a chief inspector.          See ECF No. 17-

6 at 3-6.   Elk Energy contends that “Plaintiff was compensated

on a salary basis because he regularly received each pay period

a predetermined amount constituting all or part of his

compensation.”   ECF No. 17-3 at 18.      However, Elk Energy’s

answers to the plaintiff’s interrogatories indicate that the

plaintiff was not paid on a salary basis but was instead



                                    10
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 11 of 29 PageID #: 292



responsible for tracking his own hours worked to submit for

review and approval.    Id. at 14.       As a chief inspector, the

plaintiff was guaranteed five days of work per work, should he

desire to work, and full compensation for a workday, even if he

only worked for part of a day.      See id. at 14, 19-20.       The pay

was still “based on a day-rate compensation system . . .

calculated by taking the number of days worked and multiplying

that figure by the day-rate figure.”        Id. at 14.    Overtime pay

was based on “all hours worked over ten in a day,” rather than

the hours worked in excess of forty in a given week.           See id.

The overtime calculation changed in 2018 to compensate based on

hours worked in excess of forty during a workweek, with overall

compensation still based on a day rate.        See id. at 14-15, 20.


          Elk Energy’s answers demonstrate that the plaintiff

and other inspectors were subject to a common policy in which

their pay was based on a day rate and in which overtime was not

paid in accordance with the FLSA for some period of time.            Other

courts have found that groups of inspectors subject to a similar

policy were also similarly situated.         See, e.g., Fenley v. Wood

Grp. Mustang, Inc., 170 F. Supp. 3d 1063, 1072 (S.D. Ohio 2016)

(conditionally certifying a nationwide class of day rate paid

inspectors); Wischnewsky v. Coastal Gulf & Int'l, Inc., No.

CIV.A. 12-2277, 2013 WL 1867119, at *5 (E.D. La. May 2, 2013)




                                    11
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 12 of 29 PageID #: 293



(finding that the plaintiffs “have alleged facts sufficient to

demonstrate that they and other employees who primarily

performed field inspections to certify oil, gas, and chemical

products were victims of a common policy or plan that violated

the law and therefore state a collective action claim under 29

U.S.C. § 216(b)”).


          (2)    Whether the Proposed Class is “Over Broad”


          Second, Elk Energy argues that the plaintiff’s

proposed class is “over broad” and that the plaintiff’s claims

are not suitable for collective treatment because of the

individualized nature of the claims.        See ECF No. 19 at 1, 4, 6.

Elk Energy alleges that the plaintiff seeks to create a “nearly-

nationwide class” of employees in thirteen different inspector

positions working pursuant to contracts with customers across

eight to twelve different states based solely on the common job

title of “inspector” and the unsupported, conclusory allegation

that this group has the same job duties.        See id. at 4, 8.      Elk

Energy alleges that the job duties of each individual inspector

are shaped by the terms of Elk Energy’s service contracts with

its customers.   Id. at 8.    Elk Energy further alleges that some

of these contracts require employees to arbitrate claims,

including claims for non-payment of overtime, and to waive the




                                    12
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 13 of 29 PageID #: 294



right to participate in class actions.        See id.; see also ECF

No. 19-1 (arbitration agreement).


           Elk Energy alleges that the plaintiff spent a

“significant portion of his relevant (i.e., within the statute

of limitations) time” employed as a “Chief Inspector” with

management responsibilities.      ECF No. 19 at 8; see also ECF No.

17-3 at 5-6 (identifying the plaintiff as a “Chief Inspector”

from 2016-2018).    Elk Energy adds that, in 2017, the plaintiff

performed chief inspector duties on a project but was

compensated at a general inspector rate of pay.          ECF No. 17-3 at

5.   Elk Energy contends that it, in “good faith,” considered the

plaintiff to be an exempt employee pursuant to the FLSA’s

executive exemption for part of the time at issue in this action

because the plaintiff was classified as a chief inspector in

which his primary duty was “management of a customarily

recognized department or subdivision of Elk Energy.”           See id. at

9, 18.   If the court were to proceed with conditional

certification, Elk Energy urges the court to narrow the class to

the only positions held by the plaintiff: chief inspector and

environmental services inspector.        Id. at 10.


           In addressing the manageability of individualized

claims of potential opt-in plaintiffs, some courts have opted to

defer manageability concerns until the second stage of



                                    13
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 14 of 29 PageID #: 295



collective action certification.         See, e.g., Vondriska v.

Premier Mortg. Funding., Inc., 564 F. Supp. 2d 1330, 1336 (M.D.

Fla. 2007) (asserting that “concerns regarding the manageability

of the proposed class and whether the interests of judicial

economy will actually be served by a collective action . . . are

more appropriately addressed at the decertification stage when

additional information is available regarding the

characteristics of the class”); Gieseke v. First Horizon Home

Loan Corp., 408 F. Supp. 2d 1164, 1168 (D. Kan. 2006) (deferring

manageability issues to the decertification stage).          Other

courts, however, have “exercised their discretion and have taken

the manageability of a proposed class into account at the

notification stage.”    Syrja, 756 F. Supp. 2d at 689; see, e.g.,

Purdham, 629 F. Supp. 2d at 552 (concluding that “conditional

certification [was] not appropriate based on the probable

necessity of individualized FLSA determinations for each

putative class member”).


          Indeed, the court will need to evaluate the amount of

damages for each plaintiff, but “it is not clear without

additional discovery that these issues would weigh against

certification, given that ‘[i]ndividual circumstances are

inevitably present in a collective action.’”         Randolph v.

PowerComm Constr., Inc., 7 F. Supp. 3d 561, 576-77 (D. Md. 2014)




                                    14
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 15 of 29 PageID #: 296



(quoting Butler v. DirectSAT USA , LLC, 876 F. Supp. 2d 560, 570

(D. Md. 2012)).    Even if different inspectors performed

different job duties based on their job title and a particular

contract with an Elk Energy customer, the compensation plan was

the same across all inspector positions, including chief

inspectors.   The court therefore defers the evaluation of the

individualized claims of opt-in plaintiffs until the

decertification stage when more information is available to

assess such claims.


           (3)    Whether Similarly Situated Individuals Want to
                  Join the Collective Action


           Third, Elk Energy asserts that conditional

certification is not appropriate unless the plaintiff proves

that similarly situated individuals want to join the lawsuit,

which the plaintiff allegedly has not done.         See ECF No. 19 at

11.   Elk Energy’s argument is without merit.        This court has not

required such a showing when granting conditional certification.

See, e.g., Deskins v. S. W. Virginia Cmty. & Tech. Coll., No.

2:18-cv-01109, 2019 WL 3987759, at *4-5 (S.D.W. Va. Aug. 22,

2019);   Mayhew v. Loved Ones in Home Care, LLC, No. 2:17-cv-

03844, 2017 WL 5983153, at *3 (S.D.W. Va. Dec. 1, 2017).

Requiring the plaintiff to prove that similarly situated

individuals want to join the lawsuit at this stage creates an



                                    15
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 16 of 29 PageID #: 297



unnecessary burden that essentially requires the plaintiff to

initiate an informal notice process prior to moving for

conditional certification.      Such a process may mislead or

confuse potential opt-in plaintiffs and waste the named

plaintiff’s time and resources.       The Supreme Court has even

noted that the benefits of a collective action “depend on

employees receiving accurate and timely notice concerning the

pendency of the collective action, so that they can make

informed decisions about whether to participate.”          Hoffmann-La

Roche, 493 U.S. at 170.     The purpose of conditional

certification and an official notice is merely to provide the

opportunity for putative class members to join the collective

action, whether or not they decide to join.


          Accordingly, the court finds sufficient cause to grant

conditional certification and to proceed with notice to other

potential opt-in plaintiffs.


B.   Scope of the Notice


          Elk Energy objects to the time period of the putative

class and to the text of the plaintiff’s proposed notice.




                                    16
    Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 17 of 29 PageID #: 298



             (1)   Time Period


             The length of the statute of limitations for causes of

action under the FLSA depends upon whether the violation at

issue was willful.       See 29 U.S.C. § 255(a); Calderon v. GEICO

Gen. Ins. Co., 809 F.3d 111, 130 (4th Cir. 2015).             The statute

of limitations is two years for non-willful violations, or three

years for willful violations. 2        See 29 U.S.C. § 255(a); Desmond

v. PNGI Charles Town Gaming, LLC, 630 F.3d 351, 357 (4th Cir.

2011).     To establish willfulness, the employee bears the burden

of showing that “the employer knew or showed reckless disregard

for the matter of whether its conduct was prohibited by the

statute.”     Perez v. Mountaire Farms, Inc., 650 F.3d 350, 375

(4th Cir. 2011) (citing McLaughlin v. Richland Shoe Co., 486

U.S. 128, 133 (1988)).        Negligence is not sufficient to

establish willfulness.        Richland Shoe, 486 U.S. at 135.        The

question of whether an employer acted willfully in violation of

the FLSA is generally a question of fact.            See Martin v.

Deiriggi, 985 F.2d 129, 136 (4th Cir. 1993).


             Claims for potential plaintiffs to an FLSA collective

action, who are not named in the original complaint, commence

“on the subsequent date on which [the potential plaintiffs’]


2 The FLSA action must commence within two or three years after
the cause of action accrued, or else the action is time-barred.
See 29 U.S.C. § 255(a).


                                       17
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 18 of 29 PageID #: 299



written consent is filed in the court.”        29 U.S.C. § 256(b); Lee

v. Vance Exec. Prot., Inc., 7 F. App'x 160, 167 (4th Cir. 2001).

The consent forms of such potential plaintiffs do not relate

back to the date that the complaint was filed.          Lee, 7 F. App'x

at 167.   This means that the statute of limitations for the

claims of a plaintiff who opts in to join an FLSA collective

action runs back from when that plaintiff files a consent form

with the district court.     Id. at 168.


            The plaintiff seeks conditional certification for a

class of inspectors employed by Elk Energy within the last three

years.    The plaintiff alleges that Elk Energy willfully violated

the overtime provision of the FLSA.        See Compl. ¶¶ 48-49; ECF

No. 20 at 8.   Elk Energy argues that the scope of the putative

class should be limited to the last two years, in part, because

the plaintiff has not pled facts to support a showing of a

willful violation of the FLSA that would compel a three-year

statute of limitations.     See ECF No. 19 at 14-15.


            Defining the scope of the putative class to inspectors

employed within the last three years is reasonable and in the

interest of judicial economy.      Limiting the scope of the

putative class to the last two years concedes the issue of

willfulness without the benefit of discovery.         Willfulness

remains an issue for the finder of fact.        If the finder of fact



                                    18
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 19 of 29 PageID #: 300



does not find a willful violation, then any claims in the third

year can easily be dismissed.      However, if the court were to

define a two-year putative class and the finder of fact found a

willful violation, it would not be possible to consider claims

in the third year and the affected class members would be unduly

prejudiced as those claims would likely be time-barred.


          (2)     Text of the Notice


          District courts play a critical role in ensuring that

notices to putative class members are “timely, accurate, and

informative.”    See Hoffman-La Roche, 493 U.S. at 170-72.         Elk

Energy argues that the plaintiff’s proposed notice and consent

forms do not meet this standard.         See ECF No. 19 at 16.


                  (i)   Award of Costs to a Prevailing Defendant


          First, Elk Energy asserts that the notice must advise

potential opt-in plaintiffs that they may be required to share

responsibility for Elk Energy’s costs if it prevails in the

litigation.     See ECF No. 19 at 16.      The plaintiff argues that

the notice should not threaten class members with the remote

possibility that they could be liable for Elk Energy’s costs.

ECF No. 20 at 9.    The plaintiff further argues that this effort

only serves to chill participation by dissuading potential opt-




                                    19
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 20 of 29 PageID #: 301



in plaintiffs from exercising their rights to join the

collective action.    Id. at 9-10.


          Section 216(b) of the FLSA provides, in pertinent

part, that: “The court in [a collective] action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney’s fee to be paid by the defendant,

and costs of the action.”     29 U.S.C. § 216(b).       Section 216(b)

is silent as to the awards of costs to prevailing defendants,

but several federal courts of appeal have found that a

prevailing defendant may recover costs.        See, e.g., Faludi v.

U.S. Shale Sols., L.L.C., 950 F.3d 269, 276 (5th Cir. 2020)

(holding that “the FLSA does not preclude an award of costs to a

prevailing defendant” and that a court must articulate “some

good reason” for denying or reducing a prevailing party’s

request for costs); Lochridge v. Lindsey Mgmt. Co., 824 F.3d

780, 782 (8th Cir. 2016) (holding that “neither § 216(b) nor any

other provision of the FLSA precludes an award of costs to a

prevailing defendant”); Frye v. Baptist Mem'l Hosp., Inc., 507

F. App'x 506, 508 (6th Cir. 2012) (holding that “a prevailing

defendant can recover costs under the FLSA”).


          Despite the possibility that Elk Energy may prevail in

this action and be entitled to recover some or all of its costs,

the court agrees that language in the notice advising potential



                                    20
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 21 of 29 PageID #: 302



opt-in plaintiffs of the risk of paying litigation costs

presents a chilling effect that subverts and is antithetical to

the remedial purpose of the collective action.          “[T]he threat of

payment of defense costs . . . if [Elk Energy] prevails is out

of proportion to the risk and including such a warning could

have a chilling effect on participation in the collective

action.”    Hussein v. Capital Bldg. Servs. Grp., Inc., 152 F.

Supp. 3d 1182, 1196-97 (D. Minn. 2015).        Other federal district

courts have rejected such language for similar reasons.           See,

e.g., Frazier v. PJ Iowa, L.C., 337 F. Supp. 3d 848, 875 (S.D.

Iowa 2018); Littlefield v. Dealer Warranty Servs., LLC, 679 F.

Supp. 2d 1014, 1019 (E.D. Mo. 2010).        Potential opt-in

plaintiffs should have full knowledge of the risks in order to

make an informed decision of whether to join the collective

action.    Such risks are better discussed with an attorney who

can properly evaluate that person’s potential claims and advise

that person of the benefits and risks of joining the action.


                 (ii) Court Neutrality


            Second, Elk Energy argues that the proposed notice

should advise recipients of the court’s neutrality.          See ECF No.

19 at 17.   In notice procedures for collective actions, “trial

courts must take care to avoid even the appearance of judicial

endorsement of the merits of the action.”         Hoffman-La Roche, 493


                                    21
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 22 of 29 PageID #: 303



U.S. at 174.   The plaintiff’s proposed notice states that the

court has “not yet decided whether [Elk Energy] has done

anything wrong,” ECF No. 17-10 at 2, but Elk Energy argues that

the notice should contain a statement in bold font that reads as

follows: “THE COURT HAS TAKEN NO POSITION ABOUT THE MERITS OF

PLAINTIFF'S CLAIMS OR DEFENDANT'S DEFENSES,” ECF No. 19 at 17.


          The court agrees that any communications to the

putative class must clearly and unequivocally state that the

court has not taken a position on the merits of this case.            The

proposed language by Elk Energy is acceptable should the parties

agree to use that language.


                (iii)       Right to Choose Counsel


          Third, Elk Energy argues that the proposed notice

should advise recipients that they have the right to choose

their own counsel.    See ECF No. 19 at 18.       The plaintiff does

not respond to this argument.


          The court agrees that the notice should inform

potential opt-in plaintiffs of their option to proceed with

plaintiff’s counsel or to choose their own counsel.          Opt-in

plaintiffs may elect plaintiff’s counsel for representation, but

they must not be prevented from choosing their representation.




                                    22
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 23 of 29 PageID #: 304



                  (iv) Management of Consent Forms


          Fourth, Elk Energy argues that the consent form should

be returned to the court rather than to plaintiff’s counsel.

See ECF No. 19 at 18.     The plaintiff opposes this request for

four reasons: (1) such a process is an inefficient use of the

court’s limited time and resources; (2) the court may be too

busy to file consent forms promptly when they are received,

which impacts the statute of limitations period for each opt-in

plaintiff; (3) the consent forms will contain personal

information that does not need to be part of the public record;

(4) sending the forms to the court risks plaintiff’s counsel not

being informed of new opt-in plaintiffs until the ECF notice;

and (5) having the court receive consent forms invites the

problem of class members contacting the court with questions

about the case.    See ECF No. 20 at 14-15.


          The court agrees with all of the plaintiff’s concerns.

In addition to these, court management of the consent forms also

jeopardizes the neutral position of the court.          Elk Energy fails

to provide any reason why the burden of managing the consent

forms should be imposed upon the court.        The court does not

assume responsibility for the management of consent forms in

this action.   Even with the option to choose plaintiff’s counsel

or separate counsel for representation, all consent forms should



                                    23
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 24 of 29 PageID #: 305



be submitted to plaintiff’s counsel to ensure efficient

management of all opt-in plaintiffs.


          Accordingly, the court defines the putative class at

the notice stage to be all inspectors employed by Elk Energy

Services, LLC within the last three years.         Elk Energy will have

the opportunity to argue whether the class, in whole or in part,

is not similarly situated at the decertification stage should it

choose to do so.    Finally, before any notice is sent, Elk Energy

should have the opportunity to review the forms and communicate

any concerns.    The court shall have final approval of all forms

before they are sent.


C.   Method of the Notice


          The plaintiff requests that Elk Energy produce a list

of all current and former inspectors employed by Elk Energy

within the three-year period preceding conditional certification

with the following information: names, all known addresses, all

phone numbers, all known e-mail addresses, job titles, and dates

of employment.   See ECF No. 18 at 25.       The plaintiff requests

this information in a computer-readable format, such as a

Microsoft Excel spreadsheet.      Id.    The plaintiff initially

requested the list within ten days of granting conditional




                                    24
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 25 of 29 PageID #: 306



certification, see id., but he agrees to twenty days per Elk

Energy’s request, see ECF No. 20 at 19.


             The plaintiff proposes that the Notice of Rights and

Consent Form be sent to class members in three ways: (1) by

first class mail, (2) by electronic mail (“e-mail”), and (3) by

text message.    ECF No. 18 at 22-25.     Sending such notices by

first class mail is standard in collective action cases.           The

plaintiff asserts that e-mail notice is especially appropriate

due to the extended period of time that the putative class

members spend away from home performing inspection work.           See

id. at 23.    The plaintiff also notes that Elk Energy uses the

personal e-mail addresses of its employees to communicate with

them.   Id. at 24.   The plaintiff further asserts that text

message is a “viable and efficient means of communicating with

many prospective members of [a] collective action.”          See id.

(quoting Landry v. Swire Oilfield Servs., LLC, 252 F. Supp. 3d

1079, 1129 (D.N.M. 2017)).      Elk Energy opposes sending notices

by text message due to privacy concerns and because “a text

message notice could be incomplete and might not convey the

seriousness of the communication.”       ECF No. 19 at 18 (quoting

Kiley v. MedFirst Consulting Healthcare Staffing, LLC, 297 F.

Supp. 3d 1260 (N.D. Ala. 2018)).




                                    25
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 26 of 29 PageID #: 307



            The court approves sending notices in the three

proposed methods.    The purpose of sending notices to class

members is to ensure that such notices are read and considered

by the recipients.    The diversity of these three methods

increases the likelihood that each class members will review the

notice.   First-class mail may be discarded as junk and e-mails

may be inadvertently filtered to junk mail folders, but text

messages are less likely to be ignored or overlooked.           Sending

the notice electronically by e-mail and text message are

especially appropriate for this class who are regularly away

from home and conducting work in the field.         The court does not

see how privacy concerns in text message notices differ from

privacy concerns in mail or e-mail notices.         However, the court

agrees that notices by text message may risk being incomplete.

The parties therefore must agree on the language for a text

message that is not overly burdensome but provides sufficient

information to the recipient.      For example, a text message

advising putative class members of the collective action and

directing them to a website or advising them to check their mail

or e-mail may be appropriate should the parties agree on such

language.


            Plaintiff’s counsel accepts responsibility to oversee

the notice process and to pay the up-front charges for postage,




                                    26
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 27 of 29 PageID #: 308



copying, and other related expenses.         ECF No. 18 at 25.    The

plaintiff proposes to send the Notice of Rights and Consent Form

to putative class members within ten days of the production of

the list from Elk Energy, and to give putative class members

sixty days from the initial mailing date to return consents to

plaintiff’s counsel.    Id.   The plaintiff requests leave to send

a second round of notices in the form of a postcard, e-mail, and

text message.   See id. at 25-26.        This second round would be

sent thirty days after the initial mailing date to those class

members who have not yet opted into the lawsuit.          Id.   Elk

Energy opposes sending reminder notices because such reminders

could be understood as the court encouraging class members to

join the collective action.      ECF No. 19 at 19.


          The court approves this schedule and finds reminder

notices to be reasonable and appropriate for the objective of

ensuring that the notices are read and considered by the

recipients.   Recipients may overlook the initial notifications,

even in three forms, or become sidetracked from filing their

consent form, but a second round helps to ensure that putative

class members receive the notice and are reminded to act should

they wish to do so.    As to the argument that such reminder

notices could be understood as court encouragement, the

substance of all the notices must clearly specify the court’s




                                    27
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 28 of 29 PageID #: 309



role to avoid the appearance that the court endorses the action

or encourages participation.      As with the text message, the

parties must agree on appropriate language for the postcard.


                             III. Conclusion


          For the foregoing reasons, it is ORDERED that the

plaintiff’s motion be, and it hereby is, granted.          Furthermore,

the court ORDERS that:


          1.   The class is conditionally certified as consisting

               of all inspectors employed by Elk Energy Services,

               LLC within the last three years;


          2.   By August 17, 2020, Elk Energy shall provide

               plaintiff’s counsel with the following information

               about all class members in a computer-readable

               format: names, mailing addresses, phone numbers, e-

               mail addresses, job titles, and dates of

               employment;




                                    28
 Case 2:19-cv-00529 Document 28 Filed 07/28/20 Page 29 of 29 PageID #: 310



          3.   By August 7, 2020, the plaintiff shall submit to

               Elk Energy and the court proposed forms of the

               following: the notice, the consent form, the

               reminder postcard, the initial e-mail, the reminder

               e-mail, the initial text message, and the reminder

               text message;


          4.   Elk Energy shall have an opportunity to object to

               the form of the above-mentioned forms and to

               negotiate, in good faith, mutually agreeable forms

               with the plaintiff, which forms shall be submitted

               by either party to the court for approval by August

               27, 2020;


          5.   After approval of the proposed forms, the plaintiff

               shall send the appropriate forms by first-class

               mail, e-mail, and text message to the class

               members.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                                         ENTER: July 28, 2020




                                    29
